DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendment filed 9/21/2021 to claims 8-9, 11-14 and 16-17 have been entered. Claims 10 and 15 have been canceled. Claims 8-9, 11-14 and 16-17 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over over Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019) in view of Wu et al (2012, Cell proliferation, 45:311-319) and Kilroy et al (2007, J. Cell. Physiol. 212: 702–709; reference U) and as evidenced by Mitsialis et al (U.S. PGPUB 20140065240; reference A).
Sano beneficially teaches a method of inducing differentiation of 3T3-L1 preadipocyte cells (same as stem cells) into adipocytes, the method comprising: treating the 3T3-L1 cells with a composition comprising, as an active ingredients, exosomes derived from stem cells differentiating into adipocytes (See Materials and methods 2.2; Results 3.4; and Fig. 3). Sano 
Sano does not teach wherein the stem cells differentiating into adipocytes adipose-derived stem cells.
Wu beneficially teaches that adipose tissue, mesenchymal in origin, is composed of adipocytes, pre-adipocytes, blood cells, fibroblasts, immune cells and matrix of collagen fibres (see pg. 312, paragraph 2).  Wu also teaches differentiating bone marrow mesenchymal stem cells (MSCs) into adipocytes (see Abstract, and Methods and Materials).  Wu teaches that MSCs cultured in conditioned medium (CM) of adipose tissue spontaneously differentiated into adipocytes.
Kilroy teaches that the differentiation potential of adipose-derived stem cells (ASCs) resemble those of bone marrow-derived mesenchymal stem cells, and that they are multipotent and capable of differentiating along the adipocyte lineages on standard 12-well culture plates (see abstract and page 703). Kilroy teaches ASCs display cytokine secretory properties similar to those reported for bone marrow-derived mesenchymal stem cells (MSCs) (see abstract). Kilroy teaches ASCs secrete macrophage colony stimulating factor (MCSF) (see abstract). Mitsialis is cited solely as evidence that exosomes from mesenchymal stem cells inherently comprise macrophage colony stimulating factor (MCSF) (see Figure 2).  
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting preadipocyte cells (taught by Sano) for the ASCs (taught by Kilroy) because preadipocyte cells and MSCs are both explicitly taught as being useful for differentiation into adipocytes, and Kilroy establishes that ASCs are not only from adipose origin (like preadipocytes) but that they also have similar properties to MSCs. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019), Wu et al (2012, Cell proliferation, 45:311-319), Kilroy et al (2007, J. Cell. Physiol. 212: 702–709) and Yoshimura (US PGPUB 2008/0317718), and as evidenced by Mitsialis et al (U.S. PGPUB 20140065240).
Sano beneficially teaches a method of inducing differentiation of 3T3-L1 preadipocyte cells (same as stem cells) into adipocytes, the method comprising: treating the 3T3-L1 cells with a composition comprising, as an active ingredients, exosomes derived from stem cells differentiating into adipocytes (See Materials and methods 2.2; Results 3.4; and Fig. 3). Sano also discloses that the exosomes are at a concentration of 100µg and that the isolated exosome stimulated differentiation of the preadipocytes to adipocytes (See Fig. 3).
Sano does not teach wherein the stem cells differentiating into adipocytes adipose-derived stem cells. Sano does not teach administering a composition comprising, as an active 
Wu beneficially teaches that adipose tissue, mesenchymal in origin, is composed of adipocytes, pre-adipocytes, blood cells, fibroblasts, immune cells and matrix of collagen fibres (see pg. 312, paragraph 2).  Wu also teaches differentiating bone marrow mesenchymal stem cells (MSCs) into adipocytes (see Abstract, and Methods and Materials).  Wu teaches that MSCs cultured in conditioned medium (CM) of adipose tissue spontaneously differentiated into adipocytes.
Kilroy teaches that the differentiation potential of adipose-derived stem cells (ASCs) resemble those of bone marrow-derived mesenchymal stem cells, and that they are multipotent and capable of differentiating along the adipocyte lineages (see abstract and col. 1 on page 703). Kilroy teaches ASCs display cytokine secretory properties similar to those reported for bone marrow-derived mesenchymal stem cells (MSCs) (see abstract). Kilroy teaches ASCs secrete macrophage colony stimulating factor (MCSF) (see abstract). Mitsialis is cited solely as evidence that exosomes from mesenchymal stem cells inherently comprise macrophage colony stimulating factor (MCSF) (see Figure 2).  
Yoshimura beneficially teaches a method for treatment of a disease, a disorder or an abnormal condition attributed to the deficiency of a differentiated cell, comprising the steps of: A) providing a composition comprising: a) an adipose-derived precursor cell; and b) a differentiated cell corresponding to a desired site; and B) administering the composition to a subject (See claim 34).  Yoshimura also teaches administering the composition to a human subject in need of adipose tissue regeneration (see Example 11).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting preadipocyte cells (taught by Sano) for the ASCs (taught by Kilroy) because preadipocyte cells and MSCs are both explicitly taught as being useful for differentiation into adipocytes, and Kilroy establishes that ASCs are not only from adipose origin (like 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to induce adipose tissue regeneration using exosomes based upon the beneficial teachings provided by Sano, as fully discussed above.  It would have been obvious to incorporate administering the composition comprising exosomes derived from stem cells differentiating into adipocytes to a human subject in need of adipose tissue regeneration, into the method taught by Sano based upon the beneficial teachings provided by Yoshimura –including as treatment of a disease, a disorder or an abnormal condition attributed to the deficiency of a differentiated cell, as fully discussed above.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019), Wu et al (2012, Cell proliferation, 45:311-319), Kilroy et al (2007, J. Cell. Physiol. 212: 702–709) and Yoshimura (US PGPUB 2008/0317718), and as evidenced by Mitsialis et al (U.S. PGPUB 20140065240) as applied to claims 13 and 16-17 above, and further in view of Cheung et al. (Biomaterials 35, 2014, pgs. 1914-1923).
The teachings of Sano, Wu, Kilroy and Yoshimura are described above.
The combined teachings of Sano and Yoshimura do not teach wherein the composition further comprises a hydrogel and is to be administered by injection.
However, this deficiency is made up in Cheung.
Cheung beneficially teaches an injectable tissue-engineered adipose substitute that could be used to deliver adipose-derived stem cells (ASCs), filling irregular defects and stimulating natural soft tissue regeneration, would have significant value in plastic and reconstructive surgery (Abstract).  Cheung also teaches that a composite scaffold approach has great potential for adipose tissue engineering, which could be adapted into a minimally-invasive technology for the reconstruction of irregular soft tissue defects.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to administer a composition comprising, as an active ingredient, exosomes derived from stem cells differentiating into adipocytes to a human subject in need of adipose tissue regeneration based upon the beneficial teachings provided by Sano and Yoshimura, as fully discussed above.  It would have been obvious to incorporate an injectable hydrogel into the method taught by Sano and Yoshimura based upon the beneficial teachings provided by Cheung –including because such a composite scaffold approach has great potential for adipose tissue engineering, which could be adapted into a minimally-invasive technology for the reconstruction of irregular soft tissue defects, as fully discussed above. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at .
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. 
Applicant alleges that the previously cited Aoki reference does not teach the exosomes comprise one or more of the listed bioactive factors. However, as stated in the above rejection, Kilroy teaches that ASCs express MSCF and Mitsialis is cited solely as evidence that exosomes from inherently comprise MSCF. Therefore this argument is not persuasive. 
Applicant highlights that Sano uses hypoxic culture conditions when generating the exosomes. Applicant acknowledges that neither of the claimed methods limit to only hypoxic or only normoxic culture conditions, and that the specification is silent as to the oxygen level used for culture. Applicant concludes that because the specification does not list an oxygen level, that the oxygen level should be understood to mean that normoxic culture conditions were used. However, as the specification does not state the level of oxygen, there is no evidence in the specification to conclude what level of oxygen was used. Importantly, as the claims do not limit to any specific level of oxygen, the claimed method is open to any level of oxygen. Applciant continues by alleging that it the bioactive factors listed in the claims are found in normoxic conditions and not in Sano’s hypoxic conditions, pointing to Table 1 of Sano. However, as Sano does not assay for the presence or absence of any of the claimed bioactive factors, Table 1 of Sano does not provide any evidence that all of these factors are absent in Sano’s exosomes. Applicant further highlights that the previously reply to arguments noted that Sano also teaches normoxic culture conditions. Applicant then highlights that Sano saw less of the effect when using exosomes from normoxic culture. However, again, as the claims are not limited to only normoxic culture conditions, this argument is not persuasive. It is further noted that while 
Applicant highlights the new limitation wherein the stem cells are adipose tissue derived stem cells, and alleges that none of the references teach this new limitation. However, as stated in the above rejections, this new limitation is obvious over the newly cited Kilroy reference. 
Applicant alleges that because Wu teaches conditioned medium for differentiation, that Wu alone does not render it obvious to use exosomes as the active ingredient. Applicant continues by highlighting differences between conditioned medium and purified exosomes. However, as stated in the rejection, the primary reference Sano is relied upon for rendering it obvious to use exosomes as the active ingredient. The Wu and Kilroy references are relied upon for rendering it obvious to use ASCs in place of Sano’s progenitor cells. Therefore this argument is not persuasive. 
Applicant alleges that the secondary reference Yoshimura does not remedy the alleged deficiencies in Sano. However, as the applicant’s arguments alleging deficiencies of Sano in view of the other secondary references were not persuasive, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653